DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is said to be a CON of Application No. 17/020,892.  Claims 1-15 are pending and subject to examination in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as unpatentable over Olson (U.S. Patent No. 4,485,600), in view of Schaefer (U.S. Patent Application Publication No. 2014/0208679).
Regarding independent claim 1, Olson describes a flashing system, comprising:
a first board or panel (16), comprising a front side, back side, and a first edge (Fig. 3), 
a second board or panel (17), comprising a front side, back side, and a second edge (Fig. 3), wherein the first edge is positioned adjacent the second edge to form a seam therebetween (Fig. 3);
a flashing apparatus (10) positioned in the seam, the flashing apparatus comprising:
a front section (15) configured to extend a first distance down a portion of the front side of the first board or panel;
a first back section (14) configured to extend a second distance over a portion of the back side of the second board or panel; and
a seam section (11) with a front edge attached to the front section and a back edge attached to the back section, the seam section configured to extend through the seam (Fig. 3).
Olson does not appear to expressly describe that its flashing apparatus is mechanically attached to the first board or panel.  As evidenced by Schaefer, it was old and well-known in the art to attach the flashing to a lower, first board or panel with a mechanical fastener (Fig. 1B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the flashing to the lower, first board or panel to hold and maintain the flashing in a desired, fixed position.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Olson as modified by Schaefer results in the claimed invention.

Regarding claim 2, Olson does not appear to expressly describe a second back section configured as claimed.  As evidenced by Schaefer, it was old and well-known in the art to utilize a second, lower back section (44) configured as claimed to bolster the structural integrity of the system (Fig. 2H).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a second, lower back section configured as claimed to bolster the structural integrity of the system.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

	Regarding claim 3, the flashing apparatus is a single, continuous piece (Olson Fig. 3).

Regarding claim 4, the flashing apparatus of Schaefer comprises a piece of folded metal with a thickness, wherein the upper back portion comprises a folded double thickness portion (Schaefer Fig. 2H).

Regarding claim 5, wherein the first edge has a length, and the flashing apparatus extends for the length of the first edge (Olson Fig. 3).

Regarding claim 6, wherein the flashing apparatus has two ends, and one or both ends extend beyond the respective ends of the first edge (Olson Fig. 3).

Regarding claim 7, wherein the second distance is greater than the third distance (see e.g., Schaefer Fig. 2H).

Regarding claim 8, wherein flashing apparatus has no holes or penetrations therein (Olson Fig. 3).

Regarding claim 9, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only attach the flashing apparatus to the first board or panel, as such attachment is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  Please note that the omission of an element and retention of its function is an indicium of nonobviousness.  In re Edge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966) (Claims at issue were directed to a printed sheet having a thin layer of erasable metal bonded directly to the sheet wherein said thin layer obscured the original print until removal by erasure. The prior art disclosed a similar printed sheet which further comprised an intermediate transparent and erasure-proof protecting layer which prevented erasure of the printing when the top layer was erased. The claims were found nonobvious over the prior art because although the transparent layer of the prior art was eliminated, the function of the transparent layer was retained since appellant’s metal layer could be erased without erasing the printed indicia.).

Regarding claim 11, wherein the flashing apparatus is attached by the second back portion to the back side of the first board or panel (see e.g., Schaefer Fig. 2H).

Regarding claim 12, wherein the only holes or penetrations in the flashing apparatus are present in the second back portion at points of attachment (see e.g., Olson Fig. 3; Schaefer Fig. 2H).

Regarding claim 13, wherein the first board or panel is a siding board or siding panel (Olson Fig. 3).

Regarding claim 14, wherein the second board or panel is a siding board or siding panel (Olson Fig. 3).

Regarding claim 15, wherein the first board or panel and the second board or panel are arranged horizontally, with the second board or panel above the first board or panel (Olson Fig. 3).

Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Olson and Schaefer as applied above, and further in view of DeBuff (U.S. Patent Application No. 2017/0081840).
The applied prior art does not appear to expressly describe adhesively attaching the flashing to the first edge of the first board or panel.  As evidenced by DeBuff, it was old and well-known in the art to adhesively attach (36) the flashing to at least the top region of the piece of siding.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adhesively attach the flashing to the first edge of the first board or panel to hold and maintain the flashing in a desired, fixed position.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.  It is the Examiner’s position that such positioning of the adhesive is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-19 of U.S. Patent No. 11,131,098.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements recited in the rejected claims are present in the noted claims of the '098 patent or they are obvious variants thereof.

Response to Arguments
Applicant’s arguments filed on 8 December 2022 have been fully considered but they are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635